Citation Nr: 0710095	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to accomplish certain development actions sought by the 
Board.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

It is alleged by and on behalf of the veteran that he is 
entitled to VA compensation under 38 U.S.C.A. § 1151 for a 
cerebrovascular accident and residuals thereof, which he 
contends are the result of VA surgical treatment in January 
1998 intended to relieve his carotid artery stenosis.  

The record reflects that the veteran was admitted to a VA 
medical facility on January 26, 1998, for evaluation and 
treatment of severe right carotid artery stenosis.  It was 
noted that he had a history of peripheral vascular disease at 
the time of hospital admission.  A cerebral arteriogram 
confirmed the presence of severe stenosis in the right common 
carotid artery.  A right carotid endarterectomy was then 
attempted on January 30, 1998, but due to the extent of the 
disease found by the attending surgeon, a right common 
carotid to internal carotid artery bypass with the use of an 
interposed saphenous vein was undertaken in lieu of the 
endarterectomy.  It was reported that the veteran awoke after 
the procedure and was able to move his left side without 
difficulty; however, he suffered a right brain stroke on the 
first postoperative day.  Occlusion of the vein graft was 
suspected and, on January 31, 1998, a right subclavian to 
right internal carotid artery bypass was performed to re-
establish blood flow.  

This matter was remanded to the Board, pursuant to a January 
2005 order from the United States Court of Appeals for 
Veterans Claims that was predicated on a joint motion of the 
parties to the appeal in which it was stipulated that prior 
medical input in this case was confusing and internally 
inconsistent.  In response, the Board through its remand of 
June 2005 sought to obtain clarifying medical opinion as to 
the proximate cause of the veteran's cerebrovascular 
accident.  The AMC, in responding to the Board's request, 
obtained an undated document by facsimile transmission of 
February 2006 from the VA's North Texas Veterans Health Care 
Center in Dallas, Texas.  Such document is labeled as an 
addendum to a report, dated December 6, 2005, although the 
December 2005 report is not of record.  The addendum does not 
contain an actual or electronic signature, and, although it 
may be inferred that the addendum was authored by "Barris," 
the position held by and qualifications of "Barris" are 
unknown.  It, too, is significant that the medical literature 
cited in the addendum is offered for various reasons, among 
which is that a stroke or cerebrovascular accident may be 
considered a reasonably foreseeable consequence of carotid 
endarterectomy and other operative procedures for relief of 
carotid artery stenosis.  However, "Barris" indicates on 
more than one occasion in his/her addendum that the veteran's 
stroke and complications therefrom were unforeseen and 
unforeseeable.  In all, the foregoing cannot reasonably be 
characterized as a clarifying medical opinion, and it is 
determined that further clarification is needed for 
compliance with the earlier remand directives.  See Stegall 
v. West, 11 Vet. App. 268 270-71 (1998).  Additional remand 
is thus necessary.  

Accordingly, this matter is REMANDED for the following 
action:  

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for § 1151 benefits for residuals of a 
cerebrovascular accident as a result of 
vascular surgery undertaken by VA in 
January 1998.  He must also be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  Copies of all clinical records, 
including but not limited to physician 
orders, nursing notes, laboratory 
results, imaging findings, treatment 
records, progress notes, vital 
statistics, consultations, operative and 
procedure records, medication lists, 
discharge summaries, diet and nutrition 
assessments, problem lists, and informed 
consent documents for all operations and 
procedures (VA Form 522) involving the 
veteran's hospitalization from January 
26, 1998, to March 13, 1998, at the VA 
Medical Center in Dallas, Texas, must be 
obtained and associated with the 
veteran's claims folder.  

3.  Thereafter, the medical report 
compiled on December 6, 2005, by 
"Barris" at or by the VA's North Texas 
Health Care Center in Dallas, Texas, must 
be obtained and associated with the 
veteran's claims folder.  

4.  The undated facsimile authored by 
"Barris" and transmitted by the North 
Texas Veterans Health Care Center in 
Dallas, Texas, to the RO in Waco, Texas, 
on February 3, 2006, should be returned 
to "Barris" for the preparation of a 
further addendum, which should identify 
the full name and position of "Barris," 
as well as his/her medical specialty.  
The claims folder in its entirety is to 
be furnished to "Barris" or his/her 
designee for use in the study of this 
case.  An additional review by 
"Barris," or by another physician if 
"Barris" is unavailable, is authorized 
if deemed necessary.  Regardless of 
whether an additional review is 
undertaken, "Barris" or his/her 
designee must address the following in an 
addendum, providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Is it at least as likely 
as not (e.g., a 50 percent or 
greater probability) that the 
veteran's cerebrovascular 
accident was proximately caused 
by VA surgical treatment that 
was careless, negligent, 
indicative of a lack of proper 
skill, or erroneous in 
judgment?  

(b)  Is it at least as likely 
as not (e.g., a 50 percent or 
greater probability) that the 
veteran's cerebrovascular 
accident was proximately caused 
by an event not reasonably 
foreseeable?  As part of the 
clinician's response, he or she 
must address the question of 
what significance, if any, 
there is to the VA Form 522, 
Request for Administration of 
Anesthesia and for Performance 
of Operations and Other 
Procedures, apparently executed 
by the veteran on January 29, 
1998, in which stroke and other 
potential risks or consequences 
of the proposed surgery are set 
forth.  

Use by the clinician of the 
"at least as likely as not" 
language in responding is 
required.  

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

5.  Lastly, after ensuring that all 
requested development has been completed 
in accordance with the instructions noted 
above, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, 
claimed to be the result of a January 
1998 surgery by VA, must be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative must 
be furnished with a supplemental 
statement of the case and afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these actions by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



